Per Curiam:

This action was brought by the appellee to foreclose a real-estate mortgage on certain lots in Hollis, Cloud county. The appellants defended the action on the ground that the execution of the mortgage was procured by fraud. After the evidence for the defense was closed, the execution of the mortgage being admitted, a demurrer was filed to the evidence of the defense and was sustained by the court, and a'judgment of foreclosure was rendered.
We have read the evidence brought up in the abstracts and the briefs of the parties. No evidence has been called to our attention that we think is sufficient, taken as true, to establish a valid defense to the mortgage, and the judgment is therefore affirmed.